Citation Nr: 1801977	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, with a coronary artery bypass graft, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to Agent Orange exposure, as well as secondary to prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for coronary artery disease, with a coronary artery bypass graft, and for prostate cancer, both to include as due to Agent Orange exposure.  By this decision, the RO also denied service connection for erectile dysfunction, to include as due to Agent Orange exposure, as well as secondary to prostate cancer.  

In September 2016, the Board remanded this appeal for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in September 2016, partly for the RO to take appropriate measures to verify the Veteran's claimed in-service Agent Orange (herbicide) exposure, to include consideration of his contentions, pursuant to an October 2010 statement and a April 2012 VA Form 9, in accordance with VA Manual provisions.  

Pursuant to the September 2016 remand, in an April 2017 memorandum, a U.S. Army and Joint Services Records Research Center (JSRRC) coordinator at the RO indicated that the Veteran served in the Army as a water craft operator, and that he served in Thailand from February 1969 to February 1970.  The JSRRC coordinator reported that pursuant to a Compensation Services' memo, regarding a Veteran with Thailand service, the Department of Defense list reflects that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964.  It was noted that the Compensation Services' memo indicates that, specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi Thailand.  It was noted that the report of those tests indicated that five civilian and five military personnel from Fort Detrick, Maryland, conducted the spray operations and subsequent research and that such location was not near any U.S. military installation or Royal Thai Air Force Base.  

The JSRRC coordinator reported that the Veteran was not stationed in Thailand in 1964.  The JSRRC coordinator determined that the evidence failed to confirm that the Veteran was exposed to herbicides, namely Agent Orange, in Thailand.  

The Board observes that the JSRRC coordinator essentially determined that the evidence failed to confirm that the Veteran was exposed to Agent Orange in Thailand because he did not service in Thailand in 1964.  The Board notes however, that a current VA memorandum, Public Health, Thailand Military Bases and Agent Orange Exposure, indicates that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits.  The memorandum specifically indicates that Army veterans who provided perimeter duty on Royal Thai Air Force bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides.  Additionally, the memorandum notes that Army veterans who were stationed on some small Army installations in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides if the Army veteran had been a member of a military police (MP) unit or was assigned an MP military occupational specialty whose duty placed him or her at or near the base perimeter.  

The Veteran contends that he has coronary artery disease, with a coronary artery bypass graft; prostate cancer; and erectile dysfunction that are related to service, to include as due to Agent Orange exposure.  He also contends that his erectile dysfunction is secondary to his prostate cancer.  The Veteran specifically maintains that he was exposed to Agent Orange while he was stationed at U-Tapao Royal Thai Air Force Base and at Camp Samae San in Thailand.  He reports that he docked at U-Tapao Air Force Base and that his job was to bring in the larger Navy ships and anchor them to shore.  The Veteran also asserts that he did work on a base perimeter in Thailand as part of his piloting and docking operations on the waterfront.  He further indicates that he was at Camp Samae San in Thailand when it was under major construction, including work on the perimeter and road construction.  

The Veteran served on active duty in the Army from September 1968 to June 1970.  His DD Form 214 indicates that he had eleven months and twenty-two days of foreign and/or sea service with the U.S. Army Pacific.  His occupational specialty was listed as a water craft operator.  His service personnel records indicate that he served in Thailand from February 1969 to February 1970.  

The Board observes that there is no indication in the record that there has been an attempt to verify the Veteran's claimed Agent Orange exposure while stationed at the U-Tapao Royal Thai Air Force Base in Thailand, and at Camp Samae San in Thailand, with the JSRRC.  The Board also notes that the Veteran's relevant unit records for his period of service in Thailand from February 1969 to February 1970 have also not been obtained.  As the Veteran has specifically alleged exposure to herbicides at the U-Tapao Royal Thai Air Force Base in Thailand, as well as at Camp Samae San in Thailand, the Board finds that an attempt should be made to verify the Veteran's alleged Agent Orange exposure through the JSRRC.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that there is no indication that the Veteran's entire Official Military Personnel File (OMPF), to include his Special Orders, has been requested in an attempt to verify the actual dates that the Veteran served at the U-Tapao Royal Thai Air Force Base in Thailand and at Camp Samae San in Thailand.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2017).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, an attempt should be made to obtain the Veteran's entire OMPF.  

Accordingly, these issues are REMANDED for the followings:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's entire Official Military Personnel File (OMPF), including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status, travel vouchers, dislocation allowance and all TDY orders.  It is specifically noted that the Veteran reports that he worked on the perimeter while serving at the U-Tapao Royal Thai Air Force Base in Thailand and at Camp Samae San in Thailand during the period from February 1969 to February 1970.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  

2.  Thereafter, request that JSRRC, or other official source, investigate and attempt to verify the Veteran's reports of alleged exposure to Agent Orange while serving at the U-Tapao Royal Thai Air Force Base in Thailand and Camp Samae San in Thailand, during the period from February 1969 to February 1970.  JSRRC must also be asked to provide the histories of the Veteran's unit(s) during the time he served at those facilities in Thailand.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.  

3.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

